DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,041,735. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent anticipates application claim 15.

Application claim 15
A vehicle comprising a controller integrated within the vehicle, the controller comprising at least one hardware processor configured to: 

identify a mobile device being connected to the vehicle through a communication interface; 

output information using a user interface integrated within the vehicle, the information being associated with at least one service which is provided to the mobile device from an external server;




receive a user command to perform the at least one service through the user interface; and transmit the user command to the mobile device in response to receiving the user command.
Patent Claim 1
A navigation system comprising:



a mobile communication device having data network access, the mobile communication device including a GPS receiver;

a processor determining a current location based upon information from the GPS receiver and providing a route based upon the current location and based upon a message received on the mobile communication device via the data network access, 

wherein the processor is programmed to read the message to the user and wherein the processor is programmed to enable a user to request a route to a location associated with a sender of the message.

Application claim 30
A method for performing at least one service by a controller integrated within a vehicle, the method comprising: 

identifying a mobile device being connected to the vehicle through a communication interface; 

outputting information using a user interface integrated within the vehicle, the information being associated with the at least one service which is provided to the mobile device from an external server; 



receiving a user command to perform the at least one service through the user interface; and transmitting the user command to the mobile device in response to receiving the user command.
Patent Claim 1
A navigation system comprising:



a mobile communication device having data network access, the mobile communication device including a GPS receiver;

a processor determining a current location based upon information from the GPS receiver and providing a route based upon the current location and based upon a message received on the mobile communication device via the data network access, 

wherein the processor is programmed to read the message to the user and wherein the processor is programmed to enable a user to request a route to a location associated with a sender of the message.

Application claim 39
A non-transitory computer readable medium storing a program causing a controller integrated within a vehicle to execute at least one instruction, the instruction comprising:

identifying a mobile device being connected to the vehicle through a communication interface; 

outputting information using a user interface integrated within the vehicle, the information being associated with at least one service which is provided to the mobile device from an external server; 

receiving a user command to perform the at least one service through the user interface; and transmitting the user command to the mobile device in response to the receiving the user command.
Patent Claim 1
A navigation system comprising:




a mobile communication device having data network access, the mobile communication device including a GPS receiver;

a processor determining a current location based upon information from the GPS receiver and providing a route based upon the current location and based upon a message received on the mobile communication device via the data network access, 

wherein the processor is programmed to read the message to the user and wherein the processor is programmed to enable a user to request a route to a location associated with a sender of the message.



Here, patent claim 1, 30, 39-40 discloses a navigation system comprising a mobile communication device wherein the processor is programmed to read a message to the user and enabled for a user to request a route to a location associated with a sender of the message.  Application claim 1 discloses a vehicle comprising a controller integrated within the vehicle comprising a processor that can receive a user command to perform the at least one service through the user interface; and transmit the user command to the mobile device in response to receiving the user command.  Although the patent does not disclose the navigation system being integrated within the vehicle, it would have been obvious to one of ordinary skill in the art that since that would have been a design choice.  Further Patent 1 describes the processor determining a current location and providing a route, and is programmed to read the message to the user; whereas the current application has a broader claim “the information being associated with at least one service which is provided to the mobile device from an external server; receive a user command to perform the at least one service through the user interface; and transmit the user command to the mobile device in response to receiving the user command.”  Thus it is apparent that the more specific patent claim 1 encompasses application claims 15, 30, 39-40.  
	 Claims 16-29, 31-38 are similarly rejected on the ground of nonstatutory obviousness-type patenting as being unpatentable over patent claims 1-7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661